Title: James Madison to Albert Gallatin, 20 February 1827
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montp
                                
                                 Feby. 20. 1827
                            
                        
                        Mr. Holley late President of the Transylva. University being about to take a look at Europe, will pay his
                            respects to you on his arrival in London. The claim given to your civilities by the station he filled, & the
                            learned accomplishments which led to it, will be strengthened  his laudable desire to improve his fund of knowledge, as
                             a philosophical inquery in other Countries after, having imparted the benefits of that fund to so many youthful ones in
                            his own.
                        Allow me on this occasion to add another to the many assurances you have recd. of my high esteem &
                            cordial regards
                        
                            
                                
                            
                        
                    